IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RONALD D. WEAVER,                        : No. 561 MAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
THE HONORABLE DOUGLAS W.                 :
HERMAN, THE HONORABLE CHARLES            :
C. BROWN JR., MICHAEL O. PALERMO,        :
JR., DAVID R. BRESCHI, DANIEL KEEN,      :
JOHN DOE, AND THE FRANKLIN               :
COUNTY JAIL,                             :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.